Citation Nr: 1524883	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-34 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for malaria.

3.  Entitlement to a rating higher than 50 percent for an anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from August 1969 to May 1971.  His awards and decorations include a Combat Infantryman Badge and a Purple Heart.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the June 2013 rating decision, the RO explicitly considered the claim for service connection for a back disability as reopened.  The Board must, however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for a back disability and malaria, and an increased rating for an anxiety disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2009 rating decision denied service for a back disability; the Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.

2. The evidence added to the record since the September 2009 decision that denied the claim for service connection for a back disability raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The September 2009 rating decision that denied the claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received since the September 2009 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A September 2009 rating decision denied the Veteran's claim for service connection for a back disability, finding that there was no evidence of complaints, clinical findings or diagnoses, of a back disorder in service.  It was noted that service treatment records showed that the Veteran underwent a lumbar puncture on July 16, 1970 for diagnostic purposes only and not for a back disability.  Post service VA treatment records described complaints of back pain.

The Veteran was notified in writing of the RO's September 2009 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the September 2009 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in October 2010.  The evidence added to the record since the September 2009 rating decision includes VA and non-VA medical records and examination reports, dated from 2009 to 2013, and the Veteran's and others' written statements.

In his October 2010 claim, the Veteran asserted that his back disability was due exposure to weedicide mustard gas that was a blister agent.

In November 2012, the Veteran reported that he returned to the combat zone shortly after undergoing a spinal tap in service.  He was very weak and thin and carried heavy equipment on his back.  Soon after discharge, he experienced episodes of leg numbness.  By 1994, his back condition rendered him totally disabled.  The Veteran believed that his back condition and leg numbness originated with the spinal tap in service.

A May 2013 VA examination report reflects the Veteran's medical history of his 1971 onset of occasional leg numbness while working on drilling rigs.  He had acute back pain in the mid-1990s and degenerative disc problems were shown on radiology examination.  The Veteran had a low back injury and was medically retired in 1994.  The examiner opined that the Veteran's degenerative disc and osteoarthritic condition was less likely than not due to any event or condition of military service.
 
In his July 2013 notice of disagreement, the Veteran reiterated that, shortly after discharge, he experienced his back giving but did not seek medical treatment.  He notes that his current back pain is attributed to degenerative disc disease and that he did not have that condition until later in life.

The Veteran's statements relate to the previously unestablished elements of a current back disability and a link between a current back disability and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.


ORDER

New and material evidence has been received to reopen the claim for service connection for a back disability.


REMAND

In April 2013, the Veteran underwent a VA PTSD examination.  The examiner did not identify any symptoms that applied to the Veteran's diagnoses and found that the Veteran did not meet the full criteria for PTSD.  The diagnoses were a pain disorder due to psychological and physical factors, and a personality disorder, NOS (that was provided in his 2007 VA examination and continued currently).  The examiner opined that the anxiety the Veteran currently expressed was unrelated to his Vietnam service.  A score of 52 was assigned on the Global Assessment of Functioning (GAF) scale.

In January 2015, the Veteran's representative argued that the April 2013 VA examination was inadequate as the examination report must either accurately describe the Veteran's symptoms or else explain why such symptoms were not attributable to a service-connected disorder.  38 C.F.R. §§ 3.326(a), 4.2 (2014) (a
report must contain "sufficient detail").

The Board finds that the Veteran should be afforded a new VA examination to determine the current severity and all manifestations of his service-connected anxiety disorder, NOS.


The claims file contains a March 1997 letter from the Social Security Administration (SSA) indicating that the Veteran was found totally disabled as of December 1994.  The May 2013 VA examiner indicated that the Veteran received SSA disability benefits for his low back condition.  The records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claims. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The September 2013 statement of the case shows that the RO reviewed medical records regarding the Veteran from the St. Louis VA medical center (VAMC), dated to June 10, 2013.  The Veteran's electronic file includes records dated to October 2012.  Thus, the RO reviewed records not currently available to the Board.

Recent VA medical records regarding the Veteran's treatment, dated since October 2012, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Associate with Veteran's electronic file all medical records regarding the Veteran's treatment at the St. Louis VAMC, dated from October 2012 to June 2013; and obtain records of his treatment at VA medical facilities in Chicago and Marion, Illinois, and St. Louis, dated since June 2013, and from any additional VA and non-VA medical provider identified by him.

2. Obtain the SSA disability decision, all records considered in conjunction with its decision, and any subsequent determinations regarding the Veteran.

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.


3. Schedule the Veteran for a VA psychiatric examination to determine the current severity and all manifestations of his service-connected anxiety disorder, NOS.  The claims folder should be reviewed.

The examiner should identify all symptoms associated with the service-connected anxiety disorder, NOS.  The resulting social and industrial impairment should be specified.  

4. If the claims remain denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


